Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Final Rejection is filed in response to Applicant Arguments/Remarks Made in an Amendment filed 04/22/2022.
	Claims 1, 8, 13, and 15-20 are amended.
In light of the amendments, the objections to the Abstract and Drawings are respectfully withdrawn.
	In light of the amendments, the 35 U.S.C. 101 rejections to claims 1-7 and 15-20 are respectfully withdrawn. 
	Claims 1-20 remain pending. 

Response to Arguments
	Argument 1, Applicant argues in Applicant Arguments/Remarks Made in an Amendment filed 04/22/2022, pg. 9-11 that prior art does not cite “presenting an indication in the user interface indicative of having identified the third file; receiving a second user input via the user interface indicative of confirming to transfer the third file with the first file and the second file”.
	Response to Argument 1, the examiner respectfully disagrees. Arrasvuori teaches in para. [0113-0115], that a user may send a query to the source device for those files corresponding to the keyword and that a folder may indicate if there is a match between the keyword associated. Thus the BRI for the limitation of “presenting an indication in the user interface indicative of having identified the third file”, encompasses how an indication in the form of a file that matches a user input keyword query may be presented in a device GUI.  Arrasvuori further teaches in para. [0051] that the copy detector 207 determines a number of files to be selected and/or transferred. Thus the BRI for the limitation “receiving a second user input via the user interface indicative of confirming to transfer the third file with the first file and the second file”, encompasses how a user may be presented with an indication of files selected for transfer or copy, when a user selects a number of files on a touchscreen.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No 5,388,196 “Pajak” in light of U.S. Patent Application Publication NO. 20130110974 “Arrasvuori”. 
Claim 1:
Pajak teaches a system, comprising: 
a processor (Col. 7 19-42: The system comprises a CPU); and 
a memory that stores executable instructions that, when executed by the first processor, facilitate performance of operations (Col. 10 26-47: The system comprises a disk drive and files), comprising: 
receiving a first user input via a user interface indicative of a transfer at least a first file and a second file from a source folder to a destination folder, the first file and the second file being named according to a sequencing of files (i.e. Col 13, lines 24-33, Moving a folder icon will also move the file icons inside the folder to a desired location. Two files (DemoDoc3 and DemoDec4) are named according to a sequence in Fig. 8); 
in response to the receiving the first user input, identifying a subfolder of the source folder (i.e. Col. 13, lines24-33, Fig. 8, Selecting a folder will automatically select the file icons inside the folder including any subfolders); 
determining that there is a third file located in the subfolder (i.e. Col. 13, lines 24-33, Fig 6, ChildfolderA1 contains the files DemoDoc3 and DemoDoc4. ChildFolderA, which is inside ChildFolderAl, contains the files DemoDoc7 and DemoDoc8. Selection of a root folder (e.g., ChildFolderA1) causes the contents of the folder to also be selected) 

 and 
in response to the determining that there is a third file located in the subfolder (i.e. Col. 13 24-33: The entire contents of the folder are moved in response to the input from the user).
While Pajak teaches determining that there is a third file in the subfolder, Pajak may not explicitly teach 
determining that there is a third file located in the subfolder that is named according to the sequencing of files; and 
presenting an indication in the user interface indicative of having identified the third file;
receiving a second user input via the user interface indicative of confirming to transfer the third file with the first file and the second file; and 
in response to the determining that there is a third file located in the subfolder that is named according to the sequencing of files, transferring the first file, the second file, and the third file to the destination folder.
However, Arrasvuori teaches:
determining that there is a third file located in the subfolder that is named according to a sequencing of files (i.e. para. [0049], “Copy detector 207 may detect a keyword as input at a file viewer application for specifying a particular file name for searching through a number of files at a source” wherein the BRI for a third file located in the subfolder that is named according to the sequencing of the files encompasses a user inputting a keyword, searching, and displaying a file that may be in a subfolder that matches the user specified keyword); and
presenting an indication in the user interface indicative of having identified the third file (i.e. para. [0113-0115], wherein it is noted that if the input user specified keyword matches the name of a file, an indication of one or more files may be provided);
receiving a second user input via the user interface indicative of confirming to transfer the third file with the first file and the second file (i.e. para. [0051], “the copy detector 207 determines a number of files to be selected and/or transferred”, wherein a user further selects files to be copied via the user touch screen interface); and 
in response to the determining that there is a third file located in the subfolder
that is named according to the sequencing of files, transferring the first file, the second
file, and the third file to the destination folder (i.e. para. [0039], [0059-0063], “A user input may transfer all files matching the user specified keyword”,).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add determining that there is a third file located in the subfolder that is named according to the sequencing of files; presenting an indication in the user interface indicative of having identified the third file; receiving a second user input via the user interface indicative of confirming to transfer the third file with the first file and the second file; and in response to the determining that there is a third file located in the subfolder that is named according to the sequencing of files, transferring the first file, the second file, and the third file to the destination folder to Palak’s hierarchical database, with determining that there is a third file located in the subfolder that is named according to the sequencing of files; presenting an indication in the user interface indicative of having identified the third file; receiving a second user input via the user interface indicative of confirming to transfer the third file with the first file and the second file; and in response to the determining that there is a third file located in the subfolder that is named according to the sequencing of files, transferring the first file, the second file, and the third file to the destination folder, as taught by Arrasvuori. One would have been motivated to combine Arrasvuori with Palak, in order to assist a user with organizing files in a hierarchal system in a timesaving and logical manner.
	
Claim 2:
	Pajak and Arrasvuori teach the system of claim 1. 
Arrasvuori further teaches 
presenting an indication that the third file is named according to the sequencing of files via the user interface (i.e. para. [0113]-[0115], if the user specified keyword matches the name of a file an indication of one or more files may be provided).
Pajak further teaches 
receiving user input indicative of a selection of the third file for the transferring to the destination folder (Col. 13 24-33, Fig. 8: Selecting a folder will automatically select the file icons inside the folder including any subfolders). 

Claim 3:
Pajak and Arrasvuori teach the system of claim 1. 
Arrasvuori further teaches wherein the operations further comprise: 
presenting an indication that the third file is named according to the specified keyword via the user interface, and that there is a fourth file located in the subfolder that is named according to the specified keyword via the user interface (i.e. para. [0133]-[0115], if the user specified keyword matches the name of a file an indication of one or more files may be provided), and 
receiving user input indicative of a first selection of the third file for the transferring to the destination folder without receiving user input indicative of a second selection of the fourth file for the transferring to the destination folder (i.e. para. [0033], Partial copying of files may be performed). 

Claim 4:
Pajak and Arrasvuori teach the system of claim 1. 
Arrasvuori further teaches wherein the operations further comprise: 
presenting an indication that the third file is named according to the sequencing of files via the user interface, and that there is a fourth file located in the subfolder that is named according to the sequencing of files in the user interface (i.e. para. [0113]-[0115], If the user specified keyword matches the name of a file an indication of one or more files may be provided); and 
receiving user input indicative of a selection of the third file and the fourth file for the transferring to the destination folder, wherein the transferring the first file, the second file, and the third file to the destination folder comprises transferring the fourth file to the destination folder (i.e. para. [0039], [0059]-[0063], A user input may transfer all files matching the user specified keyword).

Claim 6:
Pajak and Arrasvuori teach the system of claim 1. 
Pajak further teaches 
wherein the identifying the subfolder of the source folder is performed in response to receiving user input via the user interface indicative of checking subfolders (i.e. Col. 13, lines 24-33, Fig. 8, Selecting a folder will automatically select the file icons Inside the folder Including any subfolders).

Claim 7:
Pajak and Arrasvuori teach the system of claim 1.
Pajak further teaches 
wherein the identifying the subfolder of the source folder comprises enumerating a group of subfolders of the source folder that comprises the subfolder (Col. 13, lines 24-33, Fig, 8, Selecting a folder will automatically select the file icons Inside the folder including any subfolders. Fig, 8 illustrates a hierarchical folder display with nested folders).

Claim 8: 
	Claim 8 is the method claim reciting similar limitations to Claim 1, and is rejected for similar reasons. 

 Claim 9:
Pajak and Arrasvuori teach the method of claim 8.
Arrasvuori further teaches identifying, by the system, the (para. [0070], Along with providing a user specified keyword to match a filename, the user can provide a filter for a file type).

Claim 10:
	Pajak and Arrasvuori teach the method of claim 8.
Arrasvuori further teaches determining, by the system, that there is a fourth file located in a first parent folder that is named according to the specified keyword ([0079]: Configuration settings of the user interface causes the entirety of the included data sources to be searched. Therefore if a matching file is located in a parent folder then it will be identified).

Claim 11:
Pajak and Arrasvuori teach the method of claim 10. 
Arrasvuori further teaches in response to the determining that there is the fourth file located in the first parent folder that is named according to the specified keyword, the transferring further comprises transferring the fourth file to the destination folder ([0039], [0059]-[0063]: A user input may transfer all files matching the user specified keyword).

Claim 12: 
	Claim 12 is the method claim reciting similar limitations to Claim 7, and is rejected for similar reasons. 


Claim 14
Palak and Arrasvuori teach the method of claim 8. 
Arrasvuori further teaches: identifying, by the system, at least one file named according to the specified keyword and that comprises the third file in the group of subfolders (para. [0032,0049], Copy detector 207 may detect a keyword as input at a file viewer application for specifying a particular file name for searching through a number of files at a source. The source comprises a data store containing a file system that is viewable using a file viewer); and
in response to the determining that there is the third file in the subfolder that is named according to the specified keyword, performing the transferring of the first file, the second file, and the third file to the destination folder (para. [0039], [0059-0063]: A user input may transfer all files matching the user specified keyword). 

Claim 15:
Claim 15 is the method claim reciting similar limitations to Claim 8, and is rejected for similar reasons. 

Claim 16:
Pajak and Arrasvuori teach the non-transitory computer-readable medium of claim 15. 
Arrasvuori further teaches wherein the operations further comprise: in response to the determining that there is a fourth file located in a second subfolder of the first subfolder that is named according to the specified keyword, further transferring the fourth file to the destination folder (i.e. para. [0079], Configuration settings of the user interface causes the entirety of the included data sources to be searched. Therefore if a matching file is located in a parent folder then it will be identified).

Claim 17:
Pajak and Arrasvuori teach the non-transitory computer-readable medium of claim 15. 
Pajak further teaches wherein the first file, the second file and the third file comprise respective computer files stored in a computer file system structure that comprises the source folder and the first subfolder (i.e. Col. 13, lines 24-33, Fig 8, ChildfolderA1 contains the files DemoaDoc3 and DemoDoc4. ChildFolderA, which is inside ChildFolderA1, contains the files DemoDoc7 and DemoDoc8. Selection of a root folder (e.g., ChildFolderAi1) causes the contents of the folder to also be selected).

Claim 18:
Pajak and Arrasvuori teach the non-transitory computer-readable medium of claim 15. 
Arrasvuori further teaches wherein the first user input is a first user input,  presenting a user interface that accepts user input indicative of transferring a defined number of files identified in subfolders of the source folder (i.e. para. [0033], “Partial copying of files may be performed”, wherein it is noted that copying is based on user specified criteria).

Claim 19:
Pajak and Arrasvuori teach the non-transitory computer-readable medium of claim 15. 
Pajak further teaches wherein the source folder and the first subfolder comprise a folder hierarchy (i.e. Col. 13, lines 24-33, Fig. 8 illustrates a hierarchical folder display with nested folders), and wherein the operations further comprise: maintaining the folder hierarchy in the destination folder when performing the transferring (i.e. Col. 13, lines 53-64, Icons can be moved and copied onto individual icons in a hierarchically nested container display. Icons can also be moved and copied into a hierarchically nested container between items).

Claim 20:
	Pajak and Arrasvuori teach the non-transitory computer-readable medium of claim 15. 
Pajak further teaches wherein the source folder and the first subfolder comprise a folder hierarchy, and wherein the transferring further comprises: transferring the first file, the second file, and the third file to a same folder of the destination folder (i.e. Col. 13. lines 24-33, Fig 8, Folders and icons are stored in a hierarchical arrangement. Users are able to transfer files to a user specified location).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over .S. Patent No 5,388,196 “Pajak” in light of U.S. Patent Application Publication NO. 20130110974 “Arrasvuori”, as applied to claim 1 above, and in further view of U.S. Patent Application Publication No. 20110055345 “Chen”.
Claim 5:
Pajak and Arrasvuori teach the system of claim 1.
While Pajak and Arrasvuori may not explicitly teach wherein the operations further comprise: 
presenting both a first name of the first file and a second name of the second file with one entry in user interface.
However, Chen teaches 
presenting both a first name of the first file and a second name of the second file with one entry in user interface (i.e.  para. [0033-0034]: filenames of photo1.jpg and phot2.jpg may be presented using one entry (i.e., on a single line of a user interface)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Arrasvuori presenting both a first name of the first file and a second name of the second file with one entry in user interface, to Pajak-Arrasvuori’s hierarchical database, with presenting both a first name of the first file and a second name of the second file with one entry in user interface, as taught by Chen. One would have been motivated to combine Chen with Pajak-Arrasvuori, as the combination would save screen space by presenting the file names on a single line.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable .S. Patent No 5,388,196 “Pajak” in light of U.S. Patent Application Publication NO. 20130110974 “Arrasvuori”, as applied to claim 12 above, and in further view of U.S. Patent Application Publication No. 20040133575 “Farmer”.
Claim 13:
Pajak and Arrasvuori teach the method of claim 12. 
Pajak and Arrasvuori may not explicitly teach 
performing, by the system, the enumerating in response to receiving user input at a second user interface indicative of checking for the group of subfolders of the source folder.
However, Farmer teaches wherein
performing, by the system, the enumerating in response to receiving user input at a second user interface indicative of checking for the group of subfolders of the source folder (i.e. para. [0029], A directory display provides two user interfaces for visualizing a hierarchical file system. Fig. 5 illustrates a hierarchical directory panel 503 that comprises buttons for expanding and collapsing nested folders).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add performing, by the system, the enumerating in response to receiving user input at a second user interface indicative of checking for the group of subfolders of the source folder, to Pajak-Arrasvuori’s hierarchical database, with performing, by the system, the enumerating in response to receiving user input at a second user interface indicative of checking for the group of subfolders of the source folder, as taught by Farmer. One would have been motivated to combine Farmer with Pajak-Arrasvuori, as the combination would save a user time by presenting two different perspectives of a hierarchical file system at the same time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        /MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171